t c memo united_states tax_court kevin m tabe and theresia z tabe et al petitioners v commissioner of internal revenue respondent docket nos filed date kevin m tabe and theresia z tabe pro sese hannah k wilkins and airelle l mills-johnson for respondent memorandum findings_of_fact and opinion kerrigan judge in these consolidated cases respondent issued kevin tabe petitioner husband notices of deficiency for and for 1cases of the following petitioners are consolidated herewith kevin mbeh tabe docket no and kevin m tabe docket no these years respondent determined the following deficiencies penalties and additions to tax with respect to petitioner husband’s federal_income_tax year deficiency dollar_figure big_number big_number penalty sec_6662 addition_to_tax sec_6651 dollar_figure big_number big_number dollar_figure big_number respondent issued petitioner husband and theresia z tabe petitioner wife collectively petitioners a notice_of_deficiency for respondent determined an dollar_figure deficiency and a dollar_figure sec_6662 penalty with respect to petitioners’ federal_income_tax unless otherwise indicated all section references are to the internal_revenue_code code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar after concessions the issues for consideration are whether petitioner husband may deduct various expenses reported on schedule c profit or loss from business for whether petitioner husband may deduct charitable_contributions and unreimbursed employee business_expenses reported on schedule 2for years at issue petitioners filed a joint_return for only a itemized_deductions for whether petitioner husband may claim head_of_household filing_status for whether petitioner husband’s s_corporation may deduct its reported business_expenses whether petitioner husband had unreported flowthrough income from the s_corporation for and whether petitioner husband is liable for additions to tax under sec_6651 for and whether petitioners may deduct various expenses reported on schedule c for and whether petitioners may deduct tuition and fees pursuant to sec_222 for other adjustments are computational and will flow from the court’s resolution of the issues remaining in dispute findings_of_fact some of the facts are stipulated and are so found petitioners resided in texas when they timely filed their petitions petitioner husband is a licensed attorney specializing in construction business real_estate and immigration law petitioner husband holds a bachelor’s degree in law a master’s degree in law and a master of laws degree in litigation and dispute resolution during and petitioner husband wa sec_3in respondent’s posttrial brief respondent conceded penalties pursuant to sec_6662 and corrected math errors made in the stipulation of settled issues filed date petitioners did not file a posttrial brief self-employed and the principal attorney at his firm the law offices of kevin m tabe p c for petitioner husband incorporated his law firm under the name tabe associates p c and had the law firm elect to be treated as an s_corporation during and petitioner husband provided his legal services through his s_corporation petitioner wife was a nurse petitioners were married and lived together throughout the years at issue on date petitioner husband filed his federal_income_tax return for claiming head_of_household status petitioner husband’s only source_of_income for was his law firm and he reported dollar_figure in gross_receipts on his schedule c less the following business_expenses expense advertising car and truck contract labor depreciation office supplies travel utilities other dry cleaning business use of home total amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number on schedule a for petitioner husband reported dollar_figure in cash charitable_contributions dollar_figure in noncash charitable_contributions and dollar_figure in unreimbursed employee business_expenses petitioner husband reported the unreimbursed employee business_expenses on form_2106 employee business_expenses as follows expense vehicle expense parking fees tolls and transportation business meals and entertainment amount dollar_figure big_number big_number big_number the notice_of_deficiency for disallowed schedule a deductions for all of petitioner husband’s reported unreimbursed employee business_expenses charitable_contributions a portion of schedule c office expenses and all of the advertising car and truck contract labor travel and other expenses on date petitioners filed their joint federal_income_tax return for petitioners claimed a dollar_figure deduction for tuition and fees pursuant to sec_222 on petitioner husband’s schedule c he reported dollar_figure in gross_receipts and the following business_expenses for his law firm expense advertising car and truck commissions and fees depreciation insurance office repairs and maintenance supplies taxes and licenses travel other office rents telephone internet services bad_debts bank charges credit card fees postage dues and subscriptions dry cleaning professional fees total amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number the notice_of_deficiency for disallowed the deduction for tuition and fees and the following expenses reported on schedule c advertising supplies commissions and fees bad_debts credit card fees postage dues and subscriptions dry cleaning and a portion of the professional fees respondent concedes that petitioners may deduct dollar_figure for supplies and dollar_figure for other expenses on date petitioner husband filed his federal_income_tax return for and reported dollar_figure in wages petitioner husband did not report his law firm’s business operations on schedule c for instead he reported a dollar_figure nonpassive loss on schedule e supplemental income and loss for petitioner husband incorporated his law firm under the name tabe associates p c and had it elect to be treated as an s_corporation petitioner husband was the s corporation’s sole shareholder and director on form_1120s u s income_tax return for an s_corporation petitioner husband’s law firm reported dollar_figure in gross_receipts and the following expenses expense salaries and wages rents advertising other miscellaneous printing tools job materials salaries total amount dollar_figure big_number big_number big_number big_number big_number big_number big_number on date petitioner husband filed his federal_income_tax return for and reported dollar_figure of wages from his law firm petitioner husband did not file a schedule c or e with hi sec_2016 federal_income_tax return petitioner husband’s law firm operated in as an s_corporation it did not file a federal_income_tax return for during petitioner’s law firm received the following payments payor western world insurance co twin city fire insurance co nationwide insurance co state farm fire and casualty co geico casualty co geico general insurance co total amount dollar_figure big_number big_number big_number big_number big_number big_number the payors listed above classified the payments as attorney’s fees on the forms 1099-misc miscellaneous income that they filed with respondent to report the payments to petitioner husband’s law firm respondent prepared a substitute for return for the law firm that characterized these payments as taxable_income i burden_of_proof opinion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 deductions are a matter of legislative grace and the taxpayer likewise bears the burden of proving his or her entitlement to deductions allowed by the code and substantiating the amounts of claimed deductions 503_us_79 292_us_435 sec_1_6001-1 income_tax regs under sec_7491 in certain circumstances the burden_of_proof may shift from the taxpayer to the commissioner petitioners have not claimed or shown that they have met the specifications of sec_7491 to shift the burden_of_proof to respondent as to any relevant factual issue ii expense deductions generally an s_corporation shareholder determines his or her tax_liability by taking into account a pro_rata share of the s corporation’s income losses deductions and credits sec_1366 where as here a notice_of_deficiency includes adjustments for s_corporation items with other items unrelated to the s_corporation we have jurisdiction to determine the correctness of all adjustments see 135_tc_238 sec_162 allows a taxpayer to deduct all ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to a statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir a taxpayer may not deduct a personal living or family expense unless the code expressly provides otherwise sec_262 an ordinary_expense is one that commonly or frequently occurs in the taxpayer’s business 308_us_488 and a necessary expense is one that is appropriate and helpful in carrying on the taxpayer’s business 320_us_467 sec_1_162-1 income_tax regs normally the court may estimate the amount of a deductible expense if a taxpayer establishes that an expense is deductible but is unable to substantiate the precise amount see 39_f2d_540 2d cir 85_tc_731 this principle is often referred to as the cohan_rule see eg 46_f3d_760 8th cir aff’g tcmemo_1993_197 certain expenses specified in sec_274 are subject_to strict substantiation rules no deductions under sec_162 shall be allowed for listed_property as defined in sec_280f unless the taxpayer substantiates them by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement sec_274 listed_property includes passenger automobiles and other_property used for transportation sec_280f and ii to meet these strict substantiation rules a taxpayer must substantiate by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense the time and place the expense was incurred and the business_purpose of the expense sec_274 to substantiate by adequate_records the taxpayer must provide an account book a log or similar record and documentary_evidence which together are sufficient to establish each element of an expenditure sec_1_274-5t temporary income_tax regs fed reg date documentary_evidence includes receipts paid bills or similar evidence sec_1_274-5 income_tax regs to substantiate by sufficient evidence corroborating the taxpayer’s own statement the taxpayer must establish each element by his or her own statement and by documentary_evidence or other direct evidence sec_1_274-5t temporary income_tax regs fed reg date petitioner husband contends that he is entitled to deductions for a portion of the office expenses and for all of the advertising car and truck contract labor travel and other expenses reported on his schedule c for petitioners contend that they are entitled to deduct the following expenses reported on their schedule c advertising supplies commissions and fees bad_debts credit card fees postage dues and subscriptions dry cleaning and a portion of the professional fees travel_expenses and car and truck expenses are subject_to the strict substantiation rules of sec_274 sec_274 280f d a i and ii the documents petitioner husband produced do not provide enough information for us to determine what expenses he actually incurred and to what extent these expenses had a business_purpose petitioner husband has provided no receipts linking his car and truck expenses and travel_expenses to his business the strict substantiation requirements of sec_274 with respect to travel_expenses and car and truck expenses were not met for substantiation requirements with respect to the advertising office commissions and fees supplies contract labor and other telephone internet services bad_debts bank charges credit card fees postage dues and subscriptions dry cleaning or professional fees expenses have not been met no documents were provided that would allow these expenses to be estimated and that show these expenses have business purposes for petitioner husband may not deduct any additional expenses for petitioners may not deduct any additional expenses iii schedule a expenses on hi sec_2013 federal_income_tax return petitioner husband claimed a dollar_figure deduction for schedule a expenses including unreimbursed employee business_expenses and charitable_contributions in the notice_of_deficiency for respondent disallowed petitioner husband’s schedule a deductions for charitable_contributions and unreimbursed employee business_expenses a charitable_contributions sec_170 allows a deduction for contributions made to charitable organizations defined in sec_170 sec_170 provides substantiation requirements for certain charitable_contributions specifically sec_170 provides no deduction shall be allowed under subsection a for any contribution of dollar_figure or more unless the taxpayer substantiates the contribution by a contemporaneous written acknowledgment of the contribution by the donee organization that meets the requirements of subparagraph b for donations of cash the donee’s written acknowledgment must state the amounts contributed indicate whether the donee organization provided any goods or services in consideration for the contribution and provide a description and a good-faith estimate of the value of any goods or services provided by the donee organization see sec_170 sec_1_170a-13 income_tax regs sec_170 provides no deduction shall be allowed under subsection a for any contribution of a cash check or other monetary gift unless the donor maintains as a record of such contribution a bank record or a written communication from the donee showing the name of the donee organization the date of the contribution and the amount of the contribution for noncash contributions a taxpayer must maintain for each contribution a receipt from the donee showing the name of the donee the date and location of the contribution and a description of the donated property in detail reasonably sufficient under the circumstances see sec_1_170a-13 income_tax regs petitioner husband’s charitable_contribution_deduction for consists of dollar_figure for cash and check contributions and dollar_figure for noncash charitable_contributions petitioner husband testified that these contributions were donations to his church respondent argues that petitioner husband is not entitled to any deduction because he did not substantiate any of the contributions petitioner husband did not provide receipts bank records or documentation for the cash or check contributions petitioner husband likewise did not produce the required documents to substantiate the noncash contributions claimed as a deduction respondent’s disallowance of these deductions is sustained b unreimbursed employee business_expenses a taxpayer may deduct unreimbursed employee business_expenses as ordinary and necessary business_expenses under sec_162 79_tc_1 miscellaneous_itemized_deductions such as the deduction for unreimbursed employee business_expenses are allowed only to the extent that the total of such deductions exceed sec_2 of adjusted_gross_income sec_67 unreimbursed employee business_expenses are similar to schedule c business_expenses in that taxpayers are required to substantiate the expense underlying the claimed deduction by maintaining records sufficient to establish the amount and to enable the commissioner to determine the correct_tax liability sec_6001 116_tc_438 on form_2106 petitioner husband reported a dollar_figure vehicle expense a dollar_figure parking fees tolls and transportation expense a dollar_figure business_expense and a dollar_figure meals and entertainment expense as the underlying expenses for his claimed unreimbursed employee_business_expense deduction for at trial petitioner husband testified inconsistently that the underlying expense for his claimed unreimbursed employee_business_expense deduction was actually bad_debts he contended that some of the expenses were related to his law practice and he could not explain how these expenses differed from expenses reported on his schedule c or why these expenses were not reported on his schedule c petitioner husband’s vehicle and meals and entertainment_expenses are subject_to the strict substantiation rules of sec_274 he failed to provide an account book a log a similar record or other_sufficient_evidence to substantiate these reported expenses since petitioner husband failed to meet the strict substantiation requirements of sec_274 respondent’s disallowance of deductions for these expenses is sustained petitioner husband did not provide any receipts invoices or other documents to substantiate the remaining expenses he likewise did not provide sufficient evidence to permit us to estimate the amounts of the expenses petitioner husband did not prove that these expenses were connected with his business respondent’s disallowance of the deductions for these expenses is sustained iv tuition_and_fees_deduction in petitioners claimed a dollar_figure tuition_and_fees_deduction on their joint federal_income_tax return in the notice_of_deficiency for respondent disallowed this deduction for qualifying individuals sec_222 allows a taxpayer to deduct an amount equal to qualified_tuition_and_related_expenses paid_by the taxpayer during the taxable_year see sec_25a petitioners failed to substantiate a qualified tuition and related expense petitioners produced a document which notified petitioner husband that his payment to the university of tulsa had been returned because of insufficient funds respondent’s disallowance of this deduction is sustained v head_of_household sec_1 provides a special tax_rate for an individual who qualifies as head_of_household sec_2 defines a head_of_household as an individual taxpayer who among other things is not married at the close of his taxable_year and is not a surviving_spouse petitioner husband testified that he was married to and living with petitioner wife throughout his correct filing_status for is married_filing_separately see sec_1 vi unreported income sec_61 provides that gross_income includes all income from whatever source derived see also 348_us_426 sec_1366 provides that income losses deductions and credits of an s_corporation are passed through pro_rata to its shareholders on their individual income_tax returns the character of each item_of_income is determined as if it were realized directly from the source from which the corporation realized it or incurred in the same manner as it was by the corporation sec_1366 a shareholder’s gross_income includes his or her pro_rata share of the s corporation’s gross_income sec_1366 petitioner husband had his law firm opt to be treated as an s_corporation as of the law firm did not file a form_1120s tax_return for as a result respondent created for the s_corporation a substitute for return pursuant to sec_6020 respondent determined that petitioner’s law firm had dollar_figure of income for on the basis of information reported to respondent on forms 1099-misc petitioner husband acknowledges that he received the payments made to his law firm but claims that he distributed the funds to his clients he produced no evidence at trial to support his claim we conclude that the dollar_figure paid to petitioner husband’s law firm is taxable_income to him as the sole shareholder of the s_corporation vii s_corporation business_expenses the substantiation requirements for sec_162 also apply to business_expense deductions for s_corporations sec_1363 petitioner husband was the sole shareholder and director of his law firm on his law firm’ sec_2015 form_1120s it reported dollar_figure in gross_receipts and reported various expenses totaling dollar_figure petitioner husband contended that his law firm had expenses for he did not offer any receipts or other evidence to substantiate these claimed expenses his law firm may not deduct any business_expenses for and therefore with the exception of an expense for the wages of dollar_figure that the s_corporation paid to petitioner husband and that he reported on his personal returns no deductions reduce the flowthrough income to him viii sec_6651 additions to tax respondent determined that petitioner husband is liable for additions to tax because he did not timely file hi sec_2013 and sec_2015 federal_income_tax returns sec_6651 provides for an addition_to_tax for failure to timely file a federal_income_tax return unless it is shown that such failure was due to reasonable_cause and not willful neglect see also united_states v boyle u s a failure_to_file a timely federal_income_tax return is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence but nevertheless was unable to file the return within the prescribed time see sec_301_6651-1 proced admin regs petitioner husband filed hi sec_2013 federal_income_tax return on date he filed hi sec_2015 federal_income_tax return on date respondent has shown that petitioner husband failed to timely file his federal_income_tax returns for and consequently we conclude that respondent has satisfied the burden of production under sec_7491 petitioner husband failed to introduce any evidence that he is not liable for the additions to tax or that his failure to timely file was due to reasonable_cause and not willful neglect accordingly petitioner husband is liable for the additions to tax pursuant to sec_6651 any contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
